INVESTORS’ RIGHTS AGREEMENT

THIS INVESTORS’ RIGHTS AGREEMENT is made as of the 23rd day of September, 2011,
by and among Torvec, Inc., a New York corporation (the “Company”),
B. Thomas Golisano, a resident of the State of Florida (the “Investor”), and
Charles T. Graham and David Still (collectively, the “Additional Investors”).
The “Investor” and the “Additional Investors” are referred to collectively as
the “Purchasers.”

RECITALS

WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement of even date herewith (the “Purchase Agreement”); and

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Purchasers to invest funds in the Company pursuant to the Purchase
Agreement, the Purchasers and the Company hereby agree that this Agreement shall
govern the rights of the Purchasers to cause the Company to register shares of
Common Stock issuable to the Purchasers, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement;

NOW, THEREFORE, the parties to this Agreement agree as follows:

1. Definitions. For purposes of this Agreement:

1.1. “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person.

1.2. “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended from time to time.

1.3. “Common Stock” means shares of the Company’s common stock, par value $0.01
per share.

1.4. “Compensatory Equity Interest” means any equity security (or any commitment
to sell, grant or issue any equity security under any option, warrant,
conversion or exchange right or otherwise) of the Company or any subsidiary or
any phantom stock, stock appreciation right or similar equity or equity-based
compensation right of the Company or any subsidiary, (i) awarded as compensation
for or as an incentive to service or continued service with the Company
(including without limitation under the 2011 Stock Option Plan or any other
option or other equity incentive plan) to employees, officers, or directors or,
or consultants, advisors or other providers of services to, the Company,
(ii) issued as payment for rent or other sums under any lease or (iii) issued as
payment of royalties or other consideration under any license agreement;
provided, however that Compensatory Equity Interests shall not include
(A) outstanding options and warrants, listed on Section 2.4 of the Purchase
Agreement, and (B) conversion and dividend rights now provided for in the
certificate of incorporation as amended to date.

1.5. “Compensating Shares” has the meaning given to that term in Subsection 5.2.

1.6. “Damages” means any loss, damage, or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

1.7. “Deemed Common Shares” means, with respect to a Purchaser, (i) the number
of shares of Common Stock issuable or issued upon conversion of the Series C
Preferred Stock acquired by the Purchaser under the Purchase Agreement, (ii) the
number of Compensating Shares, if any, issued or issuable to such Purchaser;
(ii) the number of shares of Common Stock issued or issuable upon exercise of
the Warrants acquired by the Purchaser under the Purchase Agreement; and
(iii) the number of shares of Common Stock issued as (or issuable upon the
conversion or exercise of any warrant, right, or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares referenced in clauses (i), (ii) and (iii) above, in
each case as adjusted for stock splits, stock dividends, combinations, and other
recapitalizations for which adjustment has not otherwise been made.

1.8. “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

1.9. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.10. “Excluded Registration” means (i) a registration relating to the sale of
securities to employees, directors or consultants of the Company or a subsidiary
pursuant to a stock option, stock purchase, or similar plan; (ii) a registration
relating to an SEC Rule 145 transaction; (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities; or (iv) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.

1.11. “Exempted Securities” means (i) shares of capital stock or Derivative
Securities issued as a dividend or distribution on any capital stock or
Derivative Securities of the Company; (ii) shares of capital stock or Derivative
Securities issued by reason of a stock split, combination, split-up or other
reorganization or recapitalization of the Company’s capital stock; (iii) shares
of Common Stock or Derivative Securities issued to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board of Directors of the
Company; (iv) a Compensatory Equity Interest; (v) shares of Common Stock or
Derivative Securities actually issued upon the exercise of options or warrants,
or shares of Common Stock actually issued upon the conversion or exchange of
Derivative Securities, in each case provided such issuance is pursuant to the
terms of such Derivative Securities; (vi) securities issued pursuant to the
Directors’ Investment Transaction (as defined in the Purchase Agreement); and
(vii) shares of Common Stock or Derivative Securities issued pursuant to the
acquisition of another company by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement or otherwise in a bona fide acquisition of business assets.

1.12. “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

1.13. “Holder” means any holder of Registrable Securities who is a party to this
Agreement or an assignee thereof who succeeds to rights at issue.

1.14. “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

1.15. “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are
convertible or exchangeable into or exercisable for such equity securities
(including without limitation Derivative Securities).

1.16. “Ownership Percentage” means at the time of measurement, the proportion
that the Deemed Common Shares then beneficially held by a Purchaser, bears to
the total Common Stock of the Company then outstanding or issuable pursuant to
outstanding Derivative Securities, assuming full conversion and/or exercise, as
applicable, of all such Derivative Securities then outstanding, expressed as a
percentage. For avoidance of doubt, such Derivative Securities include, but are
not limited to, the preferred stock, warrants and options described in
Section 2.4(a) of the Purchase Agreement, and the Series C Preferred Stock.

1.17. “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.18. “Purchased Securities” means the Series C Preferred Stock and Warrants
purchased by the Purchasers under the Purchase Agreement.

1.19. “Registrable Securities” means (i) the Common Stock issuable or issued
upon conversion of the Series C Preferred Stock acquired by the Purchasers under
the Purchase Agreement and any Compensating Shares issued to such Persons;
(ii) any Common Stock issued or issuable upon exercise of the Warrants acquired
by the Purchasers under the Purchase Agreement; and (iii) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the shares referenced in clauses
(i) and (ii) above; excluding in all cases, however, any Registrable Securities
sold by a Person in a transaction in which the applicable rights under this
Agreement are not assigned pursuant to Subsection 6.1, and excluding for
purposes of Section 2 any shares for which registration rights have terminated
pursuant to Subsection 2.12 of this Agreement.

1.20. “Requisite Holders” means, as of any date and as to any provision of this
Agreement, the holders (and their assignees) who have the benefit of the
provision of this Agreement at issue, of at least two-thirds (2/3) of the Deemed
Common Shares deemed owned by all such holders.

1.21. “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Subsection 2.11(b) hereof.

1.22. “Sale of the Company” means a Deemed Liquidation Event, as that term is
defined in the Certificate of Amendment to the Company’s Certificate of
Incorporation that creates the Series C Preferred Stock.

1.23. “SEC” means the Securities and Exchange Commission.

1.24. “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

1.25. “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

1.26. “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.27. “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.

1.28. “Series C Preferred Stock” means shares of the Company’s Series C Voting
Convertible Preferred Stock, par value $0.01 per share.

1.29. “Underlying Shares” shall have the meaning given thereto in the Purchase
Agreement.

1.30. “Warrant” or “Warrants” shall have the meaning given thereto in the
Purchase Agreement.

2. Registration Rights. The Company covenants and agrees as follows:

2.1. Registration.

(a) If at any time when it is eligible to use a Form S-3 registration statement,
the Company receives a request from Holders that the Company file a Form S-3
registration statement with respect to outstanding Registrable Securities of
such Holders having an anticipated aggregate offering price of at least $500,000
(the “Initiating Holders”), then the Company shall (i) within ten (10) days
after the date such request is given, give a Demand Notice to all Holders other
than the Initiating Holders; and (ii) as soon as practicable, and in any event
within sixty (60) days after the date such request is given by the Initiating
Holders, file a Form S-3 registration statement under the Securities Act
covering all Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given by each such
Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Subsection 2.1(b).

(b) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential, provided that the Company’s
officers and directors are prohibited from trading in the Company’s securities
during the same period; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, then the Company shall
have the right to defer taking action with respect to such filing, and any time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than one hundred twenty (120) days
after the request of the Initiating Holders is given; provided, however, that
the Company may not invoke this right more than once in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other stockholder during such one hundred
twenty (120) day period other than an Excluded Registration.

2.2. Limitation on Registration Rights. The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to Subsection
2.1(a) (i) during the period that is ninety (90) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; or (ii) if the Company has effected one registration pursuant to
Subsection 2.1(a) during the twelve (12) month period immediately preceding the
date of such request. A registration shall not be counted as “effected” for
purposes of this Subsection 2.2 until such time as the applicable registration
statement has been declared effective by the SEC, unless the Initiating Holders
withdraw their request for such registration, and elect not to pay the
registration expenses therefor that they are required to pay pursuant to
Subsection 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Subsection 2.2.

2.3. Underwriting Requirements.

(a) If, pursuant to Subsection 2.1, the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Subsection 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Initiating Holders; provided,
that such underwriter(s) shall be reasonably acceptable to the Company’s Board
of Directors (such approval not to be unreasonably withheld, conditioned or
delayed). In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection 2.2,
if the managing underwriter(s) advise(s) the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Company shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto, and the number of Registrable Securities
that may be included in the underwriting shall be allocated among such Holders
of Registrable Securities, including the Initiating Holders, in proportion (as
nearly as practicable) to the number of Registrable Securities owned by each
Holder or in such other proportion as shall mutually be agreed to by all such
selling Holders; provided, however, that the number of Registrable Securities
held by the Holders to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
To facilitate the allocation of shares in accordance with the above provisions,
the Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares.

(b) For purposes of Subsection 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Subsection 2.2(a), fewer than fifty percent (50%) of the total
number of Registrable Securities that Holders have requested to be included in
such registration statement are actually included.

2.4. Obligations of the Company. Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to eighteen (18) months, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(h) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

2.5. Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

2.6. Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn (other than because of
material adverse information relating to the Company that is different from the
information known or available, upon request from the Company or otherwise, to
the Holders requesting registration at the time of their request for
registration) at the request of the Holders of a majority of the Registrable
Securities to be registered (in which case all selling Holders shall bear such
expenses pro rata based upon the number of Registrable Securities that were to
be included in the withdrawn registration), unless the Initiating Holders agree
to forfeit their right to the registration for such twelve month period pursuant
to Subsection 2.1. All Selling Expenses relating to Registrable Securities
registered pursuant to this Section 2 shall be borne and paid by the Holders pro
rata on the basis of the number of Registrable Securities registered on their
behalf.

2.7. Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

2.8. Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.8(a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and 2.8(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

(c) Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Subsection 2.8, only to the extent
that such failure materially prejudices the indemnifying party’s ability to
defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than under this Subsection 2.8.

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.8
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8(d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8(b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

2.9. Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act.

2.10. “Market Stand-off” Agreement.

(a) Each Holder hereby agrees that in connection with an underwritten public
offering by the Company other than an Excluded Registration, it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company of shares of its Common Stock under the Securities Act and ending on
the date specified by the Company and the managing underwriter (such period not
to exceed one hundred eighty (180) days, plus such additional period (not to
exceed seventeen (17) days) as may be requested by the Company or an underwriter
to accommodate regulatory restrictions on (1) the publication or other
distribution of research reports and (2) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto), (i) lend; offer; pledge; sell; contract to sell; sell any
option or contract to purchase; purchase any option or contract to sell; grant
any option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Common Stock
held immediately before the effective date of the registration statement for
such offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash, or otherwise. The foregoing provisions of this Subsection 2.10 shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement, or the transfer of any shares to any trust for the direct or indirect
benefit of the Holder or the immediate family of the Holder, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, and shall be applicable to the Holders only if all
officers and directors are subject to the same restrictions and the Company uses
commercially reasonable efforts to obtain a similar agreement from all
stockholders individually owning more than one percent (1%) of the Company’s
outstanding Common Stock (after giving effect to conversion into Common Stock of
all outstanding Derivative Securities). The underwriters in connection with such
registration are intended third-party beneficiaries of this Subsection 2.10 and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with and no more burdensome to the Holders
than, this Subsection 2.10 or that are necessary to give further effect thereto.
Any discretionary waiver or termination of the restrictions of any or all of
such agreements by the Company or the underwriters shall apply pro rata to all
Holders subject to such agreements, based on the number of shares subject to
such agreements. The provisions of this Subsection 2.10(a) shall not apply to
any Person with respect to Common Stock of the Company acquired from a party to
this Agreement or otherwise, in open market transactions.

(b) In order to enforce the foregoing covenants of this Subsection 2.10, the
Company may impose stop-transfer instructions with respect to the Registrable
Securities of each Holder (and transferees and assignees thereof) until the end
of such lock-up period.

2.11. Restrictions on Transfer.

(a) The Series C Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series C Preferred Stock and the
Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.

(b) Each certificate or instrument representing (i) the Series C Preferred
Stock, (ii) the Registrable Securities, and (iii) any other securities issued in
respect of the securities referenced in clauses (i) and (ii), upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Subsection
2.11(c)) be stamped or otherwise imprinted with a legend substantially in the
following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection 2.11.

(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; or (ii) any other evidence reasonably satisfactory to
counsel to the Company to the effect that the proposed sale, pledge, or transfer
of the Restricted Securities may be effected without registration under the
Securities Act, whereupon the Holder of such Restricted Securities shall be
entitled to sell, pledge, or transfer such Restricted Securities in accordance
with the terms of the notice given by the Holder to the Company. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to a
registration statement or SEC Rule 144 or if, in the opinion of counsel for such
Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act, the appropriate
restrictive legend set forth in Subsection 2.11(b). Notwithstanding the
foregoing, it is agreed that, provided that an opinion of counsel is not
required by the Company’s transfer agent, (i) the Company shall not require
opinions of counsel for transactions made pursuant to Rule 144 except in unusual
circumstances, and (ii) no registration statement or opinion of counsel shall be
necessary for a transfer without consideration by a Holder to an Affiliate of
such Holder or without consideration by a Holder which is (A) a partnership to
its partners or retired partners in accordance with partnership interests, (B) a
corporation to its shareholders in accordance with their interest in the
corporation, (C) a limited liability company to its members or former members in
accordance with their interests in the limited liability company, (D) an
individual Holder to such Holder’s Immediate Family Member or a trust for the
benefit of the individual Holder or an Immediate Family Member thereof.

2.12. Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsection 2.1 shall terminate upon the earliest to occur of: (a) the closing
of a Sale of the Company; (b) dissolution of the Company or (c) such time as
(i) Rule 144 or another similar exemption under the Securities Act is available
for the sale of all of such Holder’s shares without limitation during a
three-month period without registration and (ii) if requested by Purchaser and
he has provided the necessary documentation, the Company has removed restrictive
legends and stop transfer orders with respect to such shares, and the Company
covenants to remove such restrictive legends promptly upon the furnishing of
such documentation.

3. Information and Observer Rights.

3.1. Inspection Rights. Subject to Section 3.3 and 3.6 below, the Company shall
permit, during normal business hours and upon reasonable request and reasonable
notice, the Investor or any employees, agents or representatives thereof, so
long as Investor shall beneficially own at least Three Million (3,000,000)
Deemed Common Shares, for purposes reasonably related to Investor’s interests as
a stockholder to examine and make reasonable copies of and extracts from the
records and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any subsidiary, and to discuss the
affairs, finances and accounts of the Company and any subsidiary with any of its
officers, consultants, directors, and key employees.

3.2. Reporting Requirements. If the Company ceases to file its periodic reports
with the Commission, or if the Commission ceases making these periodic reports
available via the Internet without charge, then at Investor’s request the
Company shall furnish the following to Investor so long as Investor shall
beneficially own at least Three Million (3,000,000) Deemed Common Shares:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
available, and in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of the Company;

(b) Annual Reports filed with the Commission on Form 10-K as soon as available,
and in any event within ninety (90) days after the end of each fiscal year of
the Company; and

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

3.3. Observer Rights. As long as Investor (a) shall beneficially own at least
Three Million (3,000,000) Deemed Common Shares, and (b) shall not be serving as
a director of the Company or have a representative serving as director of the
Company, the Company shall invite the Investor, or his representative, to attend
all meetings of its Board of Directors in a nonvoting observer capacity and
shall provide the Investor, or his representative with all information provided
by the Company to the Board of Directors at the same time it is so provided;
provided, however, that the Investor and such representative shall agree to hold
in confidence and trust and to act in a fiduciary manner with respect to all
information so provided; and provided further, that the Company reserves the
right to withhold any information and to exclude the Investor and such
representative from any meeting or portion thereof if access to such information
or attendance at such meeting could adversely affect the attorney-client
privilege between the Company and its counsel or result in disclosure of trade
secrets that would not be precluded by the confidential information covenants of
the Investor in this Agreement and any other confidential information agreement
or other assurance that the Investor and any representative choose to provide,
or a material conflict of interest, or if such Investor or its representative is
a competitor of the Company. The Investor may voluntarily terminate the right
set forth in this Section 3.3 by his written, signed election to do so, which
election shall make reference to this Section 3.3.

3.4. Appointment to the Board of Directors. As long as Investor shall
beneficially own at least Three Million (3,000,000) Deemed Common Shares, at the
Investor’s request, the Company will cause Investor to be appointed to the
Company’s Board of Directors to serve until the following annual meeting of
shareholders and until a successor is elected. The Investor may voluntarily
terminate the right set forth in this Section 3.4 by his written, signed
election to do so, which election shall make reference to this Section 3.4.

3.5. Termination of Information. The covenants set forth in Subsections 3.1,
3.2, 3.3 and 3.4 shall terminate and be of no further force or effect upon the
closing of a Sale of the Company or the dissolution of the Company, whichever
event occurs first.

3.6. Confidentiality. Investor and each Holder agrees to keep confidential and
not disclose, divulge, or use for any purpose (other than to monitor and
otherwise protect its interests with respect to its investment in the Company or
as otherwise permitted by this Agreement) any material confidential information
obtained from the Company pursuant to the terms of this Agreement (including
notice of the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Subsection 3.6 by such Investor),
(b) is or has been independently developed or conceived by the Investor without
use of the Company’s confidential information, or (c) is or has been made known
or disclosed to the Investor or Holder by a third party without a breach of any
obligation of confidentiality such third party may have to the Company, or
(d) has been disclosed to another Person by the Company other than under a
reservation of confidentiality; provided, however, that Investor or a Holder may
disclose confidential information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in the Company; (ii) to
any prospective purchaser of any Registrable Securities from such Investor, if
such prospective purchaser agrees to be bound by the provisions of this
Subsection 3.6; or (iii) as may otherwise be required by law, provided that the
Investor or Holder promptly notifies the Company in advance of such disclosure
and affords the Company the opportunity to take such steps as it may desire to
minimize the extent of any such required disclosure.

4. Rights to Future Stock Issuances.

4.1. Right of First Offer. Subject to the terms and conditions of this
Subsection 4.1 and applicable securities laws, if the Company proposes to offer
or sell any New Securities, the Company shall first offer such New Securities to
the Investor, and then the other Purchasers.

(a) The Company shall give notice (the “Offer Notice”) to the Purchasers,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.

(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, each Purchaser may elect to purchase or otherwise acquire, at
the price and on the terms specified in the Offer Notice, up to that portion of
such New Securities which equals the proportion that the Deemed Common Shares
then attributable to such Purchaser based on Common Stock, Warrants or Series C
Preferred Stock held of record by such Purchaser bears to the total Common Stock
of the Company then outstanding (assuming full conversion and/or exercise, as
applicable, of all Series C Preferred Stock and other Derivative Securities then
outstanding). Each Purchaser shall have a right of over-allotment such that if
any Purchaser fails to exercise its right hereunder to purchase its share of New
Securities, the other Purchasers may purchase such non-purchasing Purchaser’s
portion on a pro rata basis (or as they may otherwise agree among themselves)
within ten (10) days from the date such non-purchasing Purchaser fails to
exercise its right to purchase. The closing of any sale pursuant to this
Subsection 4.1(b) shall occur within the later of ninety (90) days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Subsection 4.1(c).

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Subsection 4.1(b), the Company may, during
the one hundred (180) day period following the expiration of the periods
provided in Subsection 4.1(b), offer and sell the remaining unsubscribed portion
of such New Securities to any Person or Persons at a price not less than, and
upon terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Purchasers in accordance with this Subsection 4.1.

(d) The right of first offer in this Subsection 4.1 shall not be applicable to
Exempted Securities.

4.2. Termination. The covenants set forth in Subsection 4.1 shall terminate and
be of no further force or effect (a) immediately when the Purchasers
collectively cease to beneficially own at least Three Million (3,000,000) Deemed
Common Shares; or (b) upon the closing of a Sale of the Company, or (iii) upon
the dissolution of the Company, whichever event occurs first.

5. Additional Covenants.

5.1. Investor Approvals. The Company shall not, directly or indirectly, do any
of the following (or permit any subsidiary to do any of the following) without
the written consent of the Investor:

(a) create, sell, grant or issue any Compensatory Equity Interest;

(b) reduce the per-share exercise or conversion price of any Derivative Security
that is a Compensatory Equity Interest, other than pursuant to its terms;

(c) create, incur, assume or guarantee any indebtedness for borrowed money in
excess of $1,000,000 in the aggregate at any one time; or

(d) guarantee the indebtedness of any third party for borrowed money except for
trade accounts of the Company or any subsidiary arising in the ordinary course
of business.

5.2. Compensating Shares. In the event the Company shall at any time after the
date hereof issue Compensatory Equity Interests in violation of Subsection
5.1(a) or breach Subsection 5.1(b) with the effect that additional equity
interests are issuable as a result of such breach, then the Company shall be
obligated to issue to each Purchaser immediately such aggregate number of
additional shares of Common Stock (“Compensating Shares”) so that immediately
following such violation such Purchaser’s Ownership Percentage shall equal his
Ownership Percentage immediately prior to said violation. Such payments shall
constitute the Purchaser’s exclusive monetary remedy for such events, but shall
not affect the right of the Investor to seek injunctive relief. A Purchaser
shall be deemed to have reconfirmed as to such Compensating Shares the
representations and warranties set forth in Section 3 of the Purchase Agreement,
and such Compensating Shares shall contain the restrictive legend set forth
therein.

5.3. Termination of Covenants. The covenants set forth in Subsection 5.1, shall
terminate and be of no further force or effect (a) immediately when the Investor
ceases to beneficially own at least Three Million (3,000,000) Deemed Common
Shares; (b) upon the closing of a Sale of the Company or (c) upon the
dissolution of the Company, whichever occurs first.

6. Miscellaneous.

6.1. Successors and Assigns.

(a) A Holder’s rights under Section 2 of this Agreement may be assigned (but
only with all related obligations) to a transferee of Registrable Securities
that (i) is an Affiliate of a Holder; (ii) is a Holder’s Immediate Family Member
or trust for the benefit of an individual Holder or one or more of such Holder’s
Immediate Family Members and, in the case of B. Thomas Golisano only, The
Golisano Foundation; or (iii) after such transfer, holds shares of Registrable
Securities representing at least 500,000 shares of Common Stock (subject to
appropriate adjustment for stock splits, stock dividends, combinations, and
other recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of Subsection
2.10. For the purposes of determining the number of shares of Registrable
Securities held by a transferee, the holdings of a transferee (1) that is an
Affiliate or stockholder of a Holder; (2) who is a Holder’s Immediate Family
Member; or (3) that is a trust for the benefit of an individual Holder or such
Holder’s Immediate Family Member shall be aggregated together and with those of
the transferring Holder; provided further that all transferees who would not
qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement.

(b) A Purchaser’s rights under Section 4 may be assigned to a Person who
acquires in such assignment beneficial ownership of at least Five Hundred
Thousand (500,000) Deemed Common Shares; provided, however, that (x) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee and the Deemed Common Shares with
respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, as applicable to the
rights being assigned.

(c) A Purchaser’s rights under Subsection 5.2 may be assigned to a Person who
acquires in such assignment beneficial ownership of at least One Hundred
Thousand (100,000) Deemed Common Shares, provided, however, that (x) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee and the Deemed Common Shares with
respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, as applicable to the
rights being assigned.

(d) Without limiting any other provision of this Agreement, the Investor may
assign any rights and all under this Agreement to an Affiliate of the Investor.

(e) Except as set forth in Subsections 6.1(a), 6.1(b) 6.1(c) and 6.1(d), this
Agreement and the rights hereunder shall not be assignable or transferable by
the Purchasers or the Company. Subject to the preceding sentence, the terms and
conditions of this Agreement shall be binding upon, inure to the benefit of and
be enforceable by the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.

6.2. Governing Law. This Agreement shall be deemed to be a contract made under,
and shall be construed in accordance with, the laws of the State of New York,
without giving effect to conflict of laws principles thereof.

6.3. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

6.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including .pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

6.5. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.6. Notices. Any notice or demand which is required or provided to be given
under this Agreement shall be deemed to have been sufficiently given and
received for all purposes when delivered in writing by hand, telecopy, telex,
facsimile, email or other method of electronic delivery, or five (5) days after
being sent by certified or registered mail, postage and charges prepaid, return
receipt requested, or two (2) days after being sent by overnight delivery
providing receipt of delivery, to the following addresses: If to the Company, it
shall be sent to: Torvec Inc., 1999 Mt. Read Boulevard, Building 3, Rochester,
NY 14615, Attention: Chief Executive Officer, Fax: 585-254-1105, Email:
dickk@torvec.com, with copies (which shall not constitute notice) to (Torvec
Inc., 1999 Mt. Read Boulevard, Building 3, Rochester, NY 14615, Attention:
General Counsel, Fax: 585-254-1105, Email: dsullivan@torvec.com; if to the
Investor, to: B. Thomas Golisano, 3175 Green Dolphin Lane, Naples, Florida
34102, Fax: 585-383-3428, Email: tgolisano@bluetie.com, with a copy to (which
shall not constitute notice), Fisher Asset Management,       , Attention: David
Still, Fax: 585-340-1202, Email:      , if to Charles T. Graham, to: 10 Turtle
Creek, Pittsford, NY 14534, Fax:       , Email:       ; if to David Still, to:
18 Wrenfield Lane, Pittsford, NY 14534, Fax: 585-340-1202, Email:      .

6.7. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of (a) the Company, and (b) the Requisite Holders; provided,
that the Company may in its sole discretion waive compliance with Subsection
2.11(c); and provided further that any provision hereof may be waived by any
waiving party on such party’s own behalf, without the consent of any other
party. The Company shall give prompt notice of any amendment or termination
hereof or waiver hereunder to any party hereto that did not consent in writing
to such amendment, termination, or waiver. Any amendment, termination, or waiver
effected in accordance with this Subsection 6.7 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

6.8. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

6.9. Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

6.10. Entire Agreement; Termination of Prior Agreements. This Agreement
(including any Schedules and Exhibits hereto) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.

6.11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

6.12. Non-Circumvention. The Company will not, by amendment of its Certificate
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the covenants or agreements to be observed or performed by it under this
Agreement, but will at all times in good faith assist in the carrying out of all
such provisions and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Purchasers against impairment.

[ Remainder of Page Intentionally Left Blank ]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

THE COMPANY:

TORVEC, INC.

By: /s/ Richard A. Kaplan—

      Name:     Richard A. Kaplan     Title:     Chief Executive Officer

INVESTOR:

/s/ B. Thomas Golisano      



B.   Thomas Golisano

ADDITIONAL INVESTORS:

/s/ Charles T. Graham      



    Charles T. Graham

/s/ David Still      



    David Still

